Citation Nr: 1223537	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the Veteran demonstrated good cause for untimely filing a notice of disagreement in relation to a rating decision issued on May 27, 2008.

2.  Entitlement to an initial rating higher than 20 percent for service-connected residuals of brain injury/cerebral anoxia, to include tremors.

3.  Entitlement to an effective date prior to November 24, 2008 for the award of a 100 percent evaluation for service-connected major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2011, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.  

The Board notes that in July 2011 an earlier effective date of November 24, 2008, was granted for the Veteran's 100 percent disability rating for major depressive order.  Despite this grant of an earlier effective date, the issue remains on appeal, as the Veteran has not indicated satisfaction with the assigned date.


FINDINGS OF FACT

1.  On July 2011, prior to the promulgation of a decision on the issue of whether the Veteran had demonstrated good cause for an untimely notice of disagreement in relation to a May 2008 rating decision, the Board received notification from the Veteran that a withdrawal of this issue from appeal is requested.
2.  The Veteran's service-connected residuals of brain injury/cerebral anoxia, to include tremors, are not manifested by moderate incomplete paralysis of the radicular groups.  

3.  Entitlement to service connection for major depressive disorder was granted in a May 2008 rating decision, at which time, a 70 percent rating was established, effective March 2008.  After the rating decision of May 2008, no additional communication asserting entitlement to an increased rating was received from the Veteran until November 24, 2008.

4.  Prior to November 24, 2008, the evidence does not demonstrate that the Veteran's major depressive disorder resulted in symptoms that caused total occupational and social impairment

5.  The Veteran is rated as totally disabled due to his service-connected major depressive disorder; his other service-connected disabilities do not render him unable to obtain or maintain gainful employment consistent with his education and occupational experience.

6.  The Veteran is rated as 100 percent disabled for his service-connected major depressive disorder; his remaining service-connected disabilities do not have a combined rating of 60 percent or more.

7.  The Veteran does not assert, and the evidence does not show, that he has anatomical loss or loss of use of both feet, or anatomical loss or loss of use of one hand and one foot, or that he is blind in both eyes with visual acuity of 5/200 or less, or that he is permanently bedridden.   

8.  The Veteran's service-connected disabilities do not result in physical or mental incapacity that prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether the Veteran demonstrated good cause for an untimely notice of disagreement in relation to a May 2008 rating decision by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an initial rating higher than 20 percent for residuals of a brain injury due to cerebral anoxia, to include tremors, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.21, 4.124a, Diagnostic Code 8513(2011).

3.  The criteria for an effective date earlier than November 24, 2008, for the award of a 100 percent rating for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.157, 3.321, 3.343, 3.400, 4.130, Diagnostic Code 9434 (2011). 

4.  The criteria for award of a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

5.  The criteria for SMC based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the Veteran's increased rating claim, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pertaining to the Veteran's additional claims, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2008, December 2008, March 2009, August 2009, and September 2011 that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained service treatment records, and post-service VA outpatient and private records.  Additionally, the Veteran has been afforded appropriate VA examinations.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Whether the Veteran Demonstrated Good Cause for Untimely Filing a Notice of Disagreement, Filed on July 1, 2009, in Relation to a Rating Decision Issued on May 27, 2008

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative submitted a statement in July 2011 withdrawing this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Entitlement to an Initial Rating Higher Than 20 Percent for Service-Connected Residuals of Brain Injury/Cerebral Anoxia, to Include Tremors, Left Upper and Left Lower Extremity

Schedular Rating

The Veteran was granted service connection for residuals of a brain injury/cerebral anoxia, to include tremors of the left upper and left lower extremity in a July 2011 rating decision, at which time a 20 percent rating was assigned based on 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The Veteran asserts his brain injury is more severe than what is represented by a 20 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

First, the Board notes that the Veteran is service connected for a brain injury that was a result of anoxia, not as a result of a traumatic brain injury, which is described as an injury to the brain from an external force.  The Veteran's injury does not fit this description since it was a result of overdose on medication.  As such, the rating schedule for traumatic brain injuries does not apply.  See October 2008 Fast Letter 08-36, Final Rule: Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI).

The Board also notes that the Veteran is receiving a 100 percent disability rating for major depressive disorder, which is based on multiple symptoms that are similar to the symptoms the Veteran also experiences as a result of his brain injury.  If disabilities overlap in their resulting physical impairment and effect on functioning or if multiple diagnoses are assigned for the same disability, then evaluation of the same, overlapping disability under various diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Specifically, the Board recognizes that the Veteran's brain injury has resulted in severe impairment of memory and disorientation.  However, the Veteran is already receiving a 100 percent rating for his major depressive disorder, which is also based on disorientation to time or place and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  As such, the Veteran cannot receive a rating for his brain injury based on these symptoms or it will violate 38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in May 2011.  It was noted that the Veteran was admitted to the hospital in July 2008 after being found cyanotic following a methadone overdose.  It was noted that the Veteran had predominately cognitive deficits as a residual from the overdose.  The examiner stated that from a physical standpoint, the Veteran appeared to have few significant residuals secondary to the anoxic brain injury.  The examiner indicated that the Veteran began experiencing new onset tremor affecting the left upper and lower extremity immediately following the brain injury.  With therapy, the tremor of the left lower extremity resolved; however, he continued to experienced left upper extremity tremor.  The Veteran reported experiencing headaches; however, the examiner noted there was no report of headaches or migraines in the evaluation following the anoxic injury.  There were no other reports of paresthesias, numbness, loss of sensation, or other motor weakness as a direct result of the brain injury.  The Veteran's wife described his left upper extremity tremor as occurring at rest and at times with intention.  The examiner noted that the Veteran appeared to be able to consciously control the tremor.  He denied any current issues with speech, swallowing, bowel or bladder control, seizure activity, alteration to sense of taste or smell, endocrine dysfunction, erectile dysfunction, hearing loss, tinnitus, or visual disturbances.  The Veteran reported subjective coordination and balance issues; however, the examiner noted that a review of records did not indicate any significant balance impairment and in fact, physical therapy notes indicated that the Veteran reached goals with regards to balance.  Physical examination revealed normal reflexes, normal sensory examination, and normal motor examination.  It was noted that the Veteran was not employed due to his depression and brain injury.  The Veteran was diagnosed with anoxic brain injury with residual left upper extremity tremor, with no noted effects due specifically to the tremor.

As noted previously, the Veteran is receiving a 20 percent rating for his brain injury based on 38 C.F.R. § 4.124a, Diagnostic Code 8513.  The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be left-handed, so the criteria for the major extremity apply.  A 20 percent rating is warranted for a mild incomplete paralysis of the radicular group.  A higher rating is warranted if the incomplete paralysis is moderate (40 percent) or severe (70 percent) or if the paralysis is complete (90 percent).  This diagnostic code does not provide a definition for "complete paralysis."

A note to the Schedule of Ratings for Diseases of the Peripheral Nerves states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.   

In this case, evidence does not indicate that the Veteran experiences complete paralysis, or moderate or severe incomplete paralysis.  The May 2011 VA examination noted that the Veteran was able to consciously control the tremor in his upper left extremity and demonstrated only minimal tremor at the time of examination.  

The Veteran's wife submitted a statement in September 2011.  She indicated that the Veteran does not like to write because of his left hand tremor and often asks her to write things for him.  She also described the Veteran's many cognitive impairments.  See September 2011 statement.  The Board notes that the Veteran's wife is competent to give evidence about the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds her statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, even affording her statements full competence and credibility, the Board finds the Veteran's disability picture most closely approximates mild incomplete paralysis, given the detailed observations in medical treatment records and examinations.  As such, based on all evidence of record, the Board finds that a 20 percent rating adequately reflects the severity of the Veteran's service-connected brain injury.

The Board has considered the possibility of a higher evaluation different rating code, but there is no other rating code that is more appropriate for evaluation of the Veteran's disability.  The Board accordingly finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating and TDIU

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, entitlement to a TDIU is a separate issue on appeal and is addressed below.

IV.  Entitlement to an Effective Date Prior to November 24, 2008 for the Award of a 100 Percent Evaluation for Service-Connected Major Depressive Disorder

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Norris v. West, 12 Vet.  App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In such cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date earlier than November 24, 2008, for the award of an increased rating for his service-connected major depressive disorder.  

The Board notes that entitlement to service connection for major depressive disorder was granted in a May 2008 rating decision, at which time a 70 percent rating was established, effective March 2008.  In July 2009, the Veteran submitted an untimely notice of disagreement (NOD) to the May 2008 rating decision.  The timeliness of the NOD was appealed; however, as noted earlier, the Veteran withdrew his appeal on this issue.  See July 2011 statement.  As such, the May 2008 rating decision is final.  In an October 2009 rating decision, the Veteran was granted a 100 percent disability rating for his major depressive disorder, effective August 17, 2009 (the date the untimely NOD was received).  In a July 2011 SOC, the RO granted an earlier effective date of November 24, 2008 (the date a claim for TDIU was received).

Significantly, the Board notes the Veteran withdrew his appeal of the May 2008 rating decision that granted service connection and awarded a 70 percent disability rating, and he has not alleged that the May 2008 decision was clearly and unmistakably erroneous in assigning a 70 percent rating.  Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 (2006).  Similarly, the Veteran has not argued that the October 2009 rating decision that granted a 100 percent rating, effective August 2009, nor the July 2011 decision to grant an earlier effective date of November 24, 2008, were clearly and unmistakably erroneous.  

After the rating decision of May 2008 granting a 70 percent rating, no additional communication asserting entitlement to an increased rating was received from the Veteran until November 24, 2008, in which the Veteran asserted a claim for TDIU.  

As stated previously, a July 2011 decision granted an earlier effective date of November 24, 2008 for the assignment of a 100 percent disability rating for major depressive disorder.

The Board has reviewed all communications received from the Veteran prior to November 24, 2008.  The Board finds that there is no evidence of a claim for increase earlier than November 24, 2008.  With regard to whether the evidence dated prior to November 24, 2008 supports the award of an earlier effective date, the Board finds that it does not.  

The criteria for a 100 percent rating for major depressive disorder are set forth in the General Rating Formula for Mental Disorders.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of 38 C.F.R. § 4.126(a) (2011).  When evaluation the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Prior to November 24, 2008, the evidence does not demonstrate that the Veteran's major depressive disorder resulted in symptoms that caused total occupational and social impairment.  The Veteran was afforded a VA examination in April 2008.  It was noted that the Veteran was married and had good relationships with his wife and child.  Furthermore, the Veteran stated he had support from his wife's parents and sister.  The Veteran indicated that he liked to fish, watch television, and play with his child.  Examination revealed the Veteran was depressed, with a dysthymic to bland affect.  He was intact to person, time, and place.  He reported he did not like to be around many people and that he experiences panic attacks approximately three times a week.  There were no reported homicidal or suicidal thoughts.  The Veteran was assigned a global assessment of functioning score of 55, indicating moderate symptoms.  Additionally, the VA examiner stated there was not total occupational and social functioning.  See April 2008 VA examination.  There is no additional medical evidence indicating a rating of 100 percent is warranted prior to November 24, 2008.

Overall, the symptoms related to his major depressive disorder did not cause total occupational and social impairment, prior to November 24, 2008.  Rather, his major depressive disorder resulted in a disability picture that more nearly approximated the level of occupational and social impairment contemplated for a 70 percent rating. 

The Veteran's representative has argued that earlier effective date is warranted under the provisions of 38 C.F.R. § 3.300(o).  Under this regulation, an increased rating may be granted at the earliest date on which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year form such date; otherwise, the date of receipt of the claim.  The Veteran's representative argues that increase should be granted effective from March 2008 based on this regulation.  However, the April 2008 VA examination cited above disproves entitlement to increased evaluation on or before that date.  The Board accordingly finds the appropriate date for the 100 percent rating is the date of receipt of the claim.

In sum, the preponderance of the evidence indicates the effective date of November 24, 2008 is appropriate.  The appeal for entitlement to an effective date prior to November 24, 2008 for the award of a 100 percent evaluation for major depressive disorder is denied.

V.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on individual unemployability.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100-percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

If a veteran already has a 100% schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99 which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.

In this case, the Veteran has a 100 percent rating for his service-connected major depressive disorder for the entire period on appeal.  Accordingly, an award of a TDIU based on major depressive disorder would result in duplicative payment, and the question before the Board is whether his other service-connected disabilities, alone or in aggregate, render him unemployable.  For the reasons below, the Board cannot find the Veteran is actually rendered unemployable by his service-connected disabilities of the back, thyroid or residuals of brain injury.

In his claim for TDIU the Veteran asserted he was unable to work due to his back and due to his depression/anxiety; he stated his last full-time work was in December 2006 and he became too disabled to work in May 2007.  However, review of the file does not show that his back disability is of such severity as to render him unemployable.  VA examinations of the spine and the thyroid in April 2008 found no occupational impairment, although a concurrent VA psychiatric examination found moderate occupational impairment due to mental symptoms (all the examiners noted at the time that the Veteran was currently gainfully employed as a student).  In May 2008 the Veteran reported to a VA psychiatrist that he currently had a "great job offer" that he felt himself to be physically able to handle. 

In a July 2008 VA examination of the brain the Veteran stated he was currently unemployed due to depression and anoxic brain injury.  The examiner stated the only physical (vice mental/cognitive) residual was tremor, which had no effects on the Veteran's daily activities.

Thereafter, a VA medical examiner in December 2008 opined that the Veteran's service-connected major depressive disorder did not render him unemployable (the Veteran's current psychiatric treatment was for alcohol and opioid dependence, not for depressive disorder that had not worsened); the Veteran's back condition was noted to limit participation in high-impact sports.  In June 2009 the RO confirmed with the VA Vocational Rehabilitation and Employment (VR&E) office that the Veteran had never applied for vocational rehabilitation.   

A VA psychiatric examiner in September 2009 stated an opinion that the Veteran's psychiatric disability rendered him unemployable at that time; whether the Veteran was permanently unemployable was a question to be resolved after approximately one year of therapy.

During VA examination of the spine in September 2009 the Veteran asserted he had been unemployed for the past 18 months due to low back condition and the brain injury resulting from methadone use.  The examiner noted the Veteran to be unemployed.  In regard to activities of daily living (ADLs) the examiner stated the low back disability prevented sports, caused moderate impairment of recreation and sports and caused mild impairment of shopping.       

The file contains a September 2009 vocational assessment by Edmond Calandra, a private consultant.  The examiner stated the Veteran's mental impairments caused him to be unable to follow a substantially gainful occupation.

The Veteran had a VA examination of the spine in August 2010 in which the examiner noted the Veteran to be unemployed due to "multiple issues."  The Veteran reported he played no sports or exercise, but otherwise went about his daily chores.  
 
The Veteran had a VA examination of the brain in May 2011 in which he reported being unemployed due to depression and anoxic brain injury.  The examiner stated the Veteran had predominantly cognitive deficits residual to that incident; from a physical standpoint there appeared to be little significant residual secondary to anoxic brain injury other than tremor of the left upper extremity.  The examiner stated there were no effects on ADLs due to such tremor. 

In sum, there is ample evidence of record that the Veteran's mental disorder prevents him from gaining or maintaining gainful employment, as shown by the September 2009 VA psychiatric examination and by the private vocational assessment the same month.  However, there is no indication of record that the Veteran's other service-connected disabilities (spine, thyroid or physical residuals of brain injury) cause him to be unemployable.  The Veteran is shown to  have an education level of  high school graduate with some college; per his claim for a TDIU he has occupational experience as a diesel and aircraft mechanic and forklift operator, but also in an office job for a defense contractor.  The Veteran's physical disabilities are shown by examination to cause minimal interference with ADLs.  The Board concludes that these disabilities do not preclude gainful sedentary employment commensurate with the Veteran's education level and occupational history.

Based on the evidence and analysis above the Board finds the criteria for a TDIU are not met.  Accordingly, the claim must be denied.  

VI.  Entitlement to Special Monthly Compensation Based on the Need for Aid and Attendance or Being Housebound Due to Service-Connected Disabilities

As a threshold matter, VA is required to consider in an increased-rating claim whether the criteria for SMC at the "housebound" rate are met.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

SMC at the housebound rate may be awarded if a veteran has a single service-connected disability rated at 100 percent and multiple other service-connected disabilities having a combined rating of at least 60 percent.  In this case, the Veteran has a single disability (major depressive disorder) rated at 100 percent but his remaining service-connected disabilities do not result in a combined rating of 60 percent, so entitlement to SMC at the housebound rate is not shown.

Additional SMC for aid and attendance (A&A) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular air and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

The following criteria are used to determine whether a claimant is in need of the regular A&A of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

The Veteran does not assert, and the evidence does not show, that he has anatomical loss or loss of use of both feet, or of one hand and one foot, or that he is blind in both eyes with visual acuity of 5/200 or less, or that he is permanently bedridden.   Accordingly, the question before the Board is whether the Veteran's service-connected disabilities listed above, individually or collectively, require the Veteran to have regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a) described above.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist in order to establish entitlement to A&A, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular A&A, not that there be a constant need.  

During VA examination in April 2006 the psychiatric examiner stated an opinion that the Veteran's psychiatric disability caused moderate impairment of sports/exercise, recreational activities, shipping and household chores, and slight impairment of grooming and bathing.  The spine examiner stated an opinion that the lower back disability prevented sports; caused moderate impairment of exercise; caused mild impairment of chores; and, caused no impairment of other ADLs (shopping, recreation, traveling, feeding, bathing, dressing, grooming or toileting).  Examination of the thyroid showed no significant impairment of daily function.
 
During VA examination of the spine in September 2009 the examiner stated the low back disability prevented sports; caused moderate impairment of recreation and sports; caused mild impairment of shopping; and, caused no impairment of other ADLs (traveling, feeding, bathing, bathing, dressing, toileting or grooming).
The Veteran had a VA psychiatric examination in September 2009 in which the examiner stated an opinion that the Veteran's psychiatric disability rendered  him currently unemployable. The examiner stated the psychiatric disorder caused severe impairment of household chores, sports/exercise and recreational activities; moderate impairment of shopping; and, slight impairment of bathing.  The examiner stated the Veteran was able to maintain minimum personal hygiene and had good impulse control, without thoughts of violence.  The Veteran was oriented to person and place but not to time.  Thought content was unremarkable but thought process showed a paucity of ideas.  Judgment was impaired in that the Veteran did not understand the outcome of behavior; insight was impaired in that he only partially understood he had a problem.  The Veteran's behavior was appropriate and memory was normal.

The Veteran had a VA examination of the spine in August 2010 in which he reported he played no sports or exercise, but otherwise went about his daily chores.  
 
The Veteran had a VA examination for aid and attendance in September 2011.  The Veteran's primary complaint was short-term memory loss.  He described a daily routine in which his wife had to remind him to eat meals and had to frequently remind him of scheduled activities.  The Veteran was mobile such as being able to go fishing, but he always went accompanied by another person for safety.  The Veteran was able to drive around the neighborhood.  The Veteran described such severe short-term memory loss that he would frequently forget what he was doing or where he was going; he also had no sense of time lapse and was accordingly often late for appointments.  The Veteran was observed to have normal posture and appearance, without functional restrictions of the upper or lower extremities that would preclude self-care.  The Veteran was also noted to be able to perform all self-care functions.  The Veteran was described as not mentally competent to handle his own finances.  

The Veteran's wife submitted a statement in September 2011 describing the Veteran's symptoms.  She noted that the Veteran could shower on his own and dress himself; however, she had to remind him to shower, shave, and put clean clothes on.  She indicated that if she did not remind him where the clean clothes were, he would wear dirty ones from the floor.  She noted that the Veteran often asked how old he was, what month it was, and had no sense of time.  The Veteran did not know what medications to take or their dosages and did not remember phone numbers of family members.  The Veteran's wife stated she tried to re-teach the Veteran how to cook, but he forgot meat cooking on the stove and never came back to finish the dinner.  However, the Veteran was able to make food unassisted in the microwave and to prepare meals that did not require cooking, although he would fail to put food back in its proper place.

After considering the totality of the record, the Board finds the Veteran is not entitled to SMC for A&A.  The Veteran clearly relies on the help of his wife or another person to function outside the home, to manage finances and medications, and to generally maintain a relatively normal lifestyle.  However, none of the specific criteria for A&A are shown.  Although the Veteran's wife reportedly reminds the Veteran to put on clean clothes and perform personal hygiene, there is no indication the Veteran is functionally unable to dress himself or herself or to keep himself ordinarily clean and presentable.  The Veteran has no special prosthetic or orthopedic appliance for which he needs assistance in adjustment.  The Veteran has some impairment in ability to cook for himself due to memory loss, but he is not shown to be unable to feed himself through the loss of coordination of the upper extremities or through extreme weakness.  He is not shown to be unable to attend to the wants of nature, or to require protection from any hazards or dangers incident to his daily environment.  Thus, none of the criteria cited in 38 C.F.R. § 3.352(a) are met.

The Board has carefully considered the holding in Turco that the provisions of 38 C.F.R. § 3.352(a) may be satisfied if just one of the enumerated factors is present on a regular, not necessarily constant, basis.  The Board acknowledges that the Veteran is severely memory-impaired and that he benefits greatly from the assistance of his wife.  However, as shown above, the file does not show the need for regular aid and attendance of another person within the parameters of 38 C.F.R. § 3.352(a), as articulated in Turco.

In sum, the medical and lay evidence of record does not establish that the Veteran's service-connected disabilities result in physical or mental incapacity that prevents him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.  Accordingly, the criteria for SMC for A&A are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The issue of whether the Veteran filed a notice of disagreement in relation to a rating decision issued on May 27, 2008, is dismissed.

Entitlement to an initial rating higher than 20 percent for service-connected residuals of brain injury/cerebral anoxia, to include tremors, left upper and left lower extremity is denied.

Entitlement to an effective date prior to November 24, 2008 for the award of a 100 percent evaluation for service-connected major depressive disorder is denied.

Entitlement to TDIU is denied.

Entitlement to special monthly compensation based on the need for aid and attendance due to service-connected disabilities is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


